     Case 2:21-cv-00065 Document 1 Filed on 04/06/21 in TXSD Page 1 of 10




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                            CORPUS CHRISTI DIVISION

SIGNET MARITIME                                  §
CORPORATION,                                     §
                                                 §          CIVIL ACTION NO. 2:21-cv-65
       Plaintiff,                                §
                                                 §          Admiralty Fed. R. Civ. P. 9(h)
V.                                               §
                                                 §
RLB CONTRACTING, INC.,                           §
                                                 §
       Defendant.                                §

                    SIGNET MARITIME CORPORATION’S
                         ORIGINAL COMPLAINT
        Plaintiff, Signet Maritime Corporation (“Signet”) files this Original Complaint

against RLB Contracting, Inc. (“RLB”), showing as follows:

                                 I. JURISDICTION AND VENUE

       1.1       This is a cause of action for a maritime tort within the admiralty and maritime

jurisdiction of the United States and this Honorable Court in accordance with Section 1333

of Title 28 of the United States Code, and Rule 9(h) of the Federal Rules of Civil Procedure.

The general maritime law of the United States is thus invoked, because, as will more fully

appear, this is a cause of action for negligence and negligence per se and a maritime tort

under the general maritime law.

       1.2       Venue is proper in this Court under 28 U.S.C. § 1391(b), because a

substantial part of the events or omissions giving rise to the claim occurred in the Southern

District of Texas and within the jurisdiction of this Court.



64716:45346960                               1
     Case 2:21-cv-00065 Document 1 Filed on 04/06/21 in TXSD Page 2 of 10




                                        II. PARTIES

         2.1     Signet is a foreign corporation duly organized and existing under and by

virtue of the laws of the State of Delaware, with its principal place of business in Houston,

Texas.

         2.2     RLB is a domestic corporation duly organized and existing under and by

virtue of the laws of the State of Texas, with its principal place of business in Port Lavaca,

Texas. RLB may be served with process through its registered agent for service, Randy L.

Boyd, 346 Bay Meadow Drive, Port Lavaca, Texas 77979.

                                         III. FACTS

         3.1     Signet is the owner and operator of the tug SIGNET VIGILANT.

         3.2     RLB is a marine contractor that performs maintenance and dredging

activities in canals, channels, bays and waterways in Texas. On or about November 2019,

RLB was awarded a maintenance dredging contract from the United States Army Corps of

Engineers, Contract #6 – FY20: GIWW – Across San Antonio Bay; GIWW / MSC

intersection, Solicitation Number: W912HY-19-B-0025 and Contract Number: W912HY-

20-C-001. Pursuant to that contract, RLB performed maintenance dredging along the Gulf

Intercoastal Waterway (“GIWW”) channel, across San Antonio Bay and along the GIWW

covering an extensive area, including the GIWW channel between mile marker 484 and

mile marker 486 near Port O’Connor, Texas.

         3.3     RLB began performing dredging activities on or about February 2020 by

utilizing, placing, controlling, and managing underwater pipes pursuant to the maintenance

dredging contract with the Army Corps of Engineers, and RLB continued the dredging

64716:45346960                             2
     Case 2:21-cv-00065 Document 1 Filed on 04/06/21 in TXSD Page 3 of 10




work up to and beyond November 10, 2020 along the GIWW channel, across San Antonio

Bay and along the GIWW covering an extensive area, including the GIWW channel

between mile marker 484 and mile marker 486 near Port O’Connor, Texas.

       3.4       On or around 1950 Central Standard Time on November 10, 2020, the

SIGNET VIGILANT was proceeding eastbound pushing an empty barge, the MARMAC

30, in the vicinity of mile marker 485 within the GIWW channel.

       3.5       While the SIGNET VIGILANT maneuvered within the GIWW channel to

make a port to port passing in a meeting situation with the Tug RIO GRANDE which was

pushing two red flag barges westbound within the GIWW channel, and while abreast of

the RIO GRANDE, the SIGNET VIGILANT struck a fully submerged, underwater, unlit,

and unmarked obstruction to navigation that was located inside the GIWW channel in the

vicinity of mile marker 485 in the proximity of coordinates 28° 21.78666' N 096° 34.82918'

W.

       3.6       At the time of the allision, the SIGNET VIGILANT was utilizing a properly

tuned radar which was in all respects in good working order, to scan the waterway for any

potential obstructions or hazards to navigation, and the crew of the SIGNET VIGILANT

was at all times keeping a dutiful and proper lookout for any potential obstructions or

hazards to navigation and keeping a dutiful and proper lookout for any markings, buoys,

lights, and warnings of any such hazards, but the underwater, submerged, unmarked and

unlit dredge pipe was not visible or apparent notwithstanding these efforts by the SIGNET

VIGILANT and her crew.



64716:45346960                             3
     Case 2:21-cv-00065 Document 1 Filed on 04/06/21 in TXSD Page 4 of 10




       3.7       The allision with the dredge pipe caused the SIGNET VIGILANT to come

to a sudden, and complete stop and rendered the SIGNET VIGILANT immobile while

afloat in the GIWW channel. After the allision, the starboard Z-Drive unit on the SIGNET

VIGILANT started to leak gear oil into the GIWW with an oil sheen appearing around the

stern of the vessel. As a result of the allision, both engines of the SIGNET VIGILANT

were shut down, and the captain and the crew of the SIGNET VIGILANT performed

damage assessment, damage control and spill containment by deploying a boom. Signet

hired an environmental company to clean up the discharge from the leaking Z-Drive.

       3.8       Prior to the casualty, neither Signet nor the captain or crew of the SIGNET

VIGILANT had any prior notice or knowledge that an underwater, submerged, unmarked

and unlit dredge pipe was placed, positioned, or located within the GIWW channel near

marker 485 in the proximity of coordinates 28° 21.78666' N 096° 34.82918' W.

       3.9       After the casualty, the SIGNET VIGILANT was towed by the tug SIGNET

COLUMBIA to Pascagoula, Mississippi to further assess the damage caused by the

allision. While sitting on blocks at Signet’s shipyard in Pascagoula, Mississippi, Signet

discovered substantial and extensive damage to the SIGNET VIGILANT resulting from

the allision, including that the lower unit of the starboard Z-Drive was completely sheared

off the vessel at the mounting flange, and various components of the Z-Drive were missing,

along with extensive damage to the steering and propulsion components, keel, hull,

propeller shaft, vertical shaft, tubes, fittings, loss of propeller and other areas and aspects

of the SIGNET VIGILANT during the allision.



64716:45346960                              4
     Case 2:21-cv-00065 Document 1 Filed on 04/06/21 in TXSD Page 5 of 10




       3.10      Upon undertaking a further assessment of damage to the SIGNET

VIGILANT, Signet hired engineers to perform a sonar scan of the area of the allision and

utilized divers to locate the Z-Drive, and with assistance from those consultants and the

rental of a crane and the use of a transportation service, Signet located the Z-Drive laying

against and directly contacting a dredge pipe running along and above the mud bottom

surface of the GIWW channel. Signet recovered and removed the Z-Drive from the GIWW

channel on November 18, 2020.

       3.11. The obstruction to navigation within the GIWW channel near marker 485 in

the proximity of coordinates 28° 21.78666' N 096° 34.82918' W that was the object of the

allision was a dredge pipe owned, utilized, placed, maintained and controlled by RLB

during dredging activities in the area pursuant to contract with the Army Corps of

Engineers.

       3.12      Due to the substantial damage sustained by the SIGNET VIGILANT as a

result of the allision with RLB’s dredge pipe, the SIGNET VIGILANT has been out of

service since November 11, 2020, and will remain out of service for an extended period

while undergoing repairs.

       3.13      At all relevant times leading up to and including the time of the allision, the

SIGNET VIGILANT was within the GIWW in the navigable waters of the United States

of America and within the jurisdiction of the Southern District of Texas.

                                    IV. CAUSES OF ACTION

       4.1       RLB is liable and accountable for Signet’s damages caused by the allision

with the dredge pipe, because such damages were proximately caused by the negligent acts

64716:45346960                               5
     Case 2:21-cv-00065 Document 1 Filed on 04/06/21 in TXSD Page 6 of 10




and omissions and the negligence per se of RLB. On a navigable waterway such as the

GIWW, the right to navigation is paramount, and RLB placed, positioned, located, left and

abandoned the dredge pipe under the waterway in a manner that interfered with vessels in

navigation through the GIWW, including the safe and unobstructed passage of the SIGNET

VIGILANT, and such actions and omissions by RLB were in violation of general maritime

law and federal statutes pertaining to navigable waterways in the United States.

       4.2       Negligence Per Se—RLB committed acts and omissions that constitute

negligence per se, and those acts and omissions caused damages to the SIGNET

VIGILANT, in so far as:

                 (a)   RLB failed to comply with the Inland Navigation Rules, and other

Federal Statutes noted below, concerning the duty to timely remove and to timely mark,

illuminate and warn of obstructions in the GIWW channel, therefore, RLB is negligent per

se, and Signet invokes the Pennsylvania Rule. See The Pennsylvania, 86 U.S. 125 (1873),

see also Gele v. Chevron Oil Co., 574 F.2d 243, 247 (5th Cir.)(applying Pennsylvania Rule

to statutory violator that did not properly mark object in navigable waters). Consequently,

RLB bears the burden of showing that the failure to comply with the Federal Statutes and

Inland Navigation Rules was not one of the factors or causes that contributed to the allision,

a showing which RLB cannot make, because the proximate cause of the allision, and

Signet’s resulting damages, within all reasonably probability was the size, location,

placement, and positioning of the hazardous obstruction to navigation created by RLB,

who owned, utilized, placed, controlled and managed the dredge pipe, which RLB allowed

to be, become and remain an obstruction to navigation without markings, warnings, or

64716:45346960                             6
      Case 2:21-cv-00065 Document 1 Filed on 04/06/21 in TXSD Page 7 of 10




lights in the GIWW channel near marker 485 in the proximity of coordinates 28° 21.78666'

N 096° 34.82918' W.

                 (b)   In particular, but without limitation, RLB violated 33 USC §§ 403,

403a, and 406, the Rivers and Harbors Act of 1899, as amended, and specifically, 33 CFR

§§ 64.03(a)(3) and 64.11, and 49 CFR parts 192 and 195, as applicable (“Federal Statutes”),

which require an owner and operator of an obstruction or hazard placed on, in or under

navigable waters, including a dredge pipe, that restricts, endangers, or interferes with

vessels from navigating waters subject to the jurisdiction of the United States, including the

GIWW, to mark the obstruction or hazard with a buoy or beacon during the day and to light

the obstruction at night, which RLB failed to do.

                 (c)   The Federal Statutes RLB violated were designed not only to protect

the public’s right, including Signet’s and the SIGNET VIGILANT’s right, to the

unobstructed use of navigable waters, but also to prevent allisions and to protect vessels,

including the SIGNET VIGILANT, from harm arising from allisions with unlawful

obstructions.

        4.3      Negligence—RLB committed acts and omissions that constitute negligence,

which caused Signet damages, by failing to use reasonable care under the circumstances,

and by breaching the duty to use ordinary care owed to Signet and the SIGNET

VIGILANT, by:

                 (a)   allowing a dredge pipe to be placed and utilized underwater, and

 remain fully submerged, within the GIWW channel in a position and in a manner so as to



64716:45346960                             7
     Case 2:21-cv-00065 Document 1 Filed on 04/06/21 in TXSD Page 8 of 10




create a hazard to navigation to vessels, including the SIGNET VIGILANT on November

10, 2020, as a consequence of RLB’s dredging operation in the area of the allision;

                 (b)   failing to timely and properly remove the underwater and fully

submerged dredge pipe to eliminate the hazard to navigation to vessels, including the

SIGNET VIGILANT on November 10, 2020;

                 (c)   failing to timely and properly mark the underwater and fully

submerged dredge pipe to eliminate the hazard to navigation to vessels, including the

SIGNET VIGILANT on November 10, 2020;

                 (d)   failing to timely and properly light the underwater and fully

submerged dredge pipe to eliminate the hazard to navigation to vessels, including the

SIGNET VIGILANT on November 10, 2020; and

                 (e)   failing to timely and properly notify and warn vessels navigating the

GIWW channel, including the SIGNET VIGILANT on November 10, 2020, of the

presence and location of RLB’s underwater and fully submerged dredge pipe that was a

hazard to navigation.

       4.4       Each of the foregoing acts and omissions were committed by RLB, either

directly or through their servants, agents, representatives or employees, and each of the

foregoing acts and omissions constitute negligence and negligence per se that proximately

caused the allision and Signet’s damages. RLB is liable for each of these acts and

omissions, either directly or through the doctrine of respondeat superior.

       4.5       Signet invokes the doctrine of res ipsa loquitor against RLB because the

character of the allision was such that it would not have happened in the absence of

64716:45346960                             8
     Case 2:21-cv-00065 Document 1 Filed on 04/06/21 in TXSD Page 9 of 10




negligence by RLB, and the instrumentality causing the occurrence was exclusively within

RLB’s control. Signet also invokes all applicable presumptions under the maritime law

relating to a vessel striking an unmarked submerged object.

                                          V. DAMAGES

       5.1       RLB’s negligent and negligent per se acts and omissions were a direct and

proximate cause of the allision, and of actual, incidental, and consequential damages to

Signet. Signet’s damages caused by RLB include, but are not limited to, physical damage

to the SIGNET VIGILANT, survey/inspection costs, incident response costs and expenses,

pollution response costs, labor and ship repair expenses, overhead, replacement costs and

expenses, loss of use, business interruption, and loss of profits. At this time, the repair and

replacement costs alone will likely exceed $910,733. Consequential and incidental losses

will likely exceed $352,463 and the loss of use, business interruption and loss of profits

will likely exceed $1,200,346, and these losses continue to increase and will continue to

accrue until the SIGNET VIGILANT returns to service.

       5.2       At all material times, Signet mitigated its damages in a commercially

reasonable manner after the allision.

                                 VI. CONDITIONS PRECEDENT

       6.1       Signet satisfied all necessary conditions precedent prior to bringing this suit.

                                   VII. PRAYER FOR RELIEF

       7.1       WHEREFORE, Signet respectfully prays that summons under due form and

law be issued against RLB and that RLB be served with a copy of the summons and this

Complaint, that RLB be cited to appear and answer in this cause, that Signet be awarded

64716:45346960                                9
     Case 2:21-cv-00065 Document 1 Filed on 04/06/21 in TXSD Page 10 of 10




judgment over and against RLB for the full amount of its damages, including pre-judgment

and post-judgment interest and court costs, and that Signet be awarded all other such relief,

in equity, in law, and in admiralty, to which it may show itself to be justly entitled.

                                           Respectfully submitted,

                                           /s/ Ronald W. Dennis
                                           Ronald W. Dennis, Attorney in Charge
                                           Federal ID. No. 33889
                                           Jack C. Partridge, Attorney in Charge
                                           Federal I.D. No. 10470
                                           802 N. Carancahua, Suite 1300
                                           Corpus Christi, Texas 78410
                                           (361) 884-8808
                                           (361) 884-7261 Facsimile
                                           ATTORNEY FOR PLAINTIFF,
                                           SIGNET MARITIME CORPORATION

OF COUNSEL:

ROYSTON, RAYZOR, VICKERY & WILLIAMS, L.L.P.




64716:45346960                             10
